Exhibit 10.6

 

CONTINUITY AGREEMENT

 

This Agreement (the “Agreement”) is dated as of November 28, 2005 by and between
Tronox Incorporated, a Delaware corporation (the “Company”), and Robert Y. Brown
(the “Executive”).

 

WHEREAS, the Company’s Board of Directors considers the continued services of
key executives of the Company to be in the best interests of the Company and its
stockholders; and

 

WHEREAS, the Company’s Board of Directors desires to assure, and has determined
that it is appropriate and in the best interests of the Company and its
stockholders to reinforce and encourage the continued attention and dedication
of key executives of the Company to their duties of employment without personal
distraction or conflict of interest in circumstances which could arise from the
occurrence of a change in control of the Company; and

 

WHEREAS, the Company’s Board of Directors has authorized the Company to enter
into continuity agreements with those key executives of the Company and any of
its respective subsidiaries (all of such entities, together with the Company,
are hereinafter referred to as an “Employer”), such agreements to set forth the
severance compensation which the Company agrees under certain circumstances to
pay such executives; and

 

WHEREAS, the Executive is a key executive of an Employer and has been designated
as an executive to be offered such a continuity compensation agreement with the
Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 

1.                                       Term.  This Agreement shall become
effective on the date the Company first offers shares of its Class A common
stock in an initial public offering (the “Effective Date”) and remain in effect
until the third anniversary thereof; provided, however, that this Agreement
shall automatically renew for an additional year on each successive anniversary
of the Effective Date, unless an Employer informs the Executive, in writing, at
least 180 days prior to the renewal date, that this Agreement shall not be
renewed.  The foregoing shall constitute the “Term” of this Agreement for
purposes hereof.

 

2.                                       Change in Control.  No compensation or
other benefit pursuant to Section 4 hereof shall be payable under this Agreement
unless and until either (i) a Change in Control of the Company (as hereinafter
defined) shall have occurred while the Executive is employed by an Employer and
the Executive’s employment by an Employer thereafter shall have terminated in
accordance with Section 3 hereof or (ii) the Executive’s employment by an
Employer shall have terminated in accordance with Section 3(a)(ii) hereof prior
to the occurrence of the Change in Control.  Except as provided in
Section 2(e) hereof, for purposes of this Agreement, a “Change

 

--------------------------------------------------------------------------------


 

in Control” shall be deemed to have occurred if, beginning on the Effective Date
and before the end of the Term of this Agreement:

 

(a)                                  any person (“Person”) as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act but excluding the
Company and any subsidiary and any employee benefit plan sponsored or maintained
by the Company or any subsidiary (including any trustee of such plan acting as
trustee), directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), of securities of the Company representing
25% or more of the combined voting power of the Company’s then outstanding
securities (other than indirectly as a result of the Company’s redemption of its
securities); or

 

(b)                                 the consummation of any merger or other
business combination of the Company, sale of 50% or more of the Company’s
assets, liquidation or dissolution of the Company or combination of the
foregoing transactions (the “Transactions”) other than a Transaction immediately
following which the shareholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own at
least 60% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be; or

 

(c)                                  within any twenty-four month period, the
persons who were directors immediately before the beginning of such period (the
“Incumbent Directors”) shall cease (for any reason other than death) to
constitute at least a majority of the Board or the board of directors of a
successor to the Company.  For this purpose, any director who was not a director
at the beginning of such period shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
commenced or threatened to commence an election contest or proxy solicitation by
or on behalf of a Person (other than the Board) or who has entered into an
agreement to effect a Change in Control or expressed an intention to cause such
a Change in Control); or

 

(d)                                 a majority of the members of the Board of
Directors in office immediately prior to a proposed transaction determine by a
written resolution that such proposed transaction, if taken, will be deemed a
Change in Control and such proposed transaction is consummated.

 

(e)                                  The following events shall not constitute a
Change in Control under this Agreement and shall not be considered in
determining whether a Change in Control has occurred:

 

(i)                                     the sale or purchase of the Company’s
Class A common stock in connection with the initial public offering of such
stock;

 

(ii)                                  the distribution to Kerr-McGee
shareholders of the shares of the Company’s Class B common stock that Kerr-McGee
owns subsequent to the Effective Date;

 

2

--------------------------------------------------------------------------------


 

(iii)                               Kerr-McGee Corporation exchanging shares of
the Company’s Class B common stock that it owns subsequent to the completion of
the initial public offering of such stock with its shareholders in return for
shares of Kerr-McGee Corporation;

 

(iv)                              any event that qualifies as a “change in
control” under the terms of any agreement providing for continuity compensation
under similar terms and conditions as this Agreement if such agreement was
entered into by the Executive and Kerr-McGee Corporation before the Effective
Date of this Agreement and remains in effect on the date of the qualifying
event; or

 

(v)                                 if the Executive is not a party to an
agreement described in Section 2(e)(iv), above, any event that would qualify as
a “change in control” under the terms of this Agreement if the term “Kerr-McGee
Corporation” were substituted for the term “Company” in Section 2 hereof and
this Section 2(e) were disregarded.

 

3.                                       Termination of Employment; Definitions.

 

(a)                                  Termination without Cause by the Company or
for Good Reason by the Executive.

 

(i)  The Executive shall be entitled to the compensation provided for in
Section 4 hereof, if within two years after a Change in Control, the Executive’s
employment by an Employer shall be terminated (A) by an Employer for any reason
other than (I) the Executive’s Disability or Retirement, (II) the Executive’s
death or (III) for Cause, or (B) by the Executive with Good Reason (all terms
are as hereinafter defined), unless such termination occurs with the Executive’s
prior written consent expressly waiving the rights provided hereunder.

 

(ii)  In addition, the Executive shall be entitled to the compensation provided
for in Section 4 hereof if, (A) in the event that an agreement is signed which,
if consummated, would result in a Change of Control and, within 12 months
thereafter, the Executive is terminated without Cause by the Company (other than
on account of Executive’s Death or Disability) or terminates employment with
Good Reason prior to the Change in Control, (B) such termination is at the
request or instigation of the acquiror or merger partner or otherwise in
connection with the anticipated Change in Control, and (C) within said 12 month
period, such Change in Control actually occurs.

 

(b)                                 Disability.  For purposes of this Agreement,
“Disability” shall mean the Executive’s absence from the full-time performance
of the Executive’s duties (as such duties existed immediately prior to such
absence) for 180 consecutive business days, when the Executive is disabled as a
result of incapacity due to physical or mental illness.

 

(c)                                  Retirement.  For purposes of this
Agreement, “Retirement” shall mean the Executive’s voluntary termination of
employment pursuant to late, normal or early retirement under a pension plan
sponsored by an Employer, as defined in such plan, but only if such retirement
occurs prior to a termination by an Employer without Cause or by the Executive
for Good Reason.

 

(d)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean:

 

3

--------------------------------------------------------------------------------


 

(i)                                     the willful and continued failure of the
Executive to perform substantially all of his or her duties with an Employer
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
such Executive by the Board of Directors (the “Board”) of the Company which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his or her duties;

 

(ii)                                  the willful engaging by the Executive in
gross misconduct which is materially and demonstrably injurious to the Company
or any Employer; or

 

(iii)                               the conviction of, or plea of guilty or nolo
contendere to, a felony.

 

Termination of the Executive for Cause shall be made by delivery to the
Executive of a copy of a resolution duly adopted by the affirmative vote of not
less than a three-fourths majority of the non-employee Directors of the Company
or of the ultimate parent of the entity which caused the Change in Control (if
the Company has become a subsidiary) at a meeting of such Directors called and
held for such purpose, after 30 days prior written notice to the Executive
specifying the basis for such termination and the particulars thereof and a
reasonable opportunity for the Executive to cure or otherwise resolve the
behavior in question prior to such meeting, finding that in the reasonable
judgment of such Directors, the conduct or event set forth in any of clauses
(i) through (iii) above has occurred and that such occurrence warrants the
Executive’s termination.

 

(e)                                  Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence, within the Term of this
Agreement, of any of the following without the Executive’s written consent
expressly waiving the rights provided hereunder:

 

(i)                                     any material and adverse diminution in
the Executive’s duties or responsibilities with the Company (or any affiliate
thereof) from those in effect immediately prior to the Change in Control;

 

(ii)                                  any reduction in the Executive’s annual
base salary or any adverse change in bonus opportunity or participation in cash
bonus programs in effect immediately prior to the Change in Control;

 

(iii)                               any requirement that Executive be based at a
location more than 35 miles from the location at which the Executive was based
immediately prior to the Change in Control (or a substantial increase in the
amount of travel Executive is required to do because of a relocation of the
executive offices);

 

(iv)                              any failure by the Company to obtain from any
successor to the Company an agreement reasonably satisfactory to the Executive
to assume and perform this Agreement, as contemplated by Section 10(a) hereof;
or

 

(v)                                 any amendment, reduction or termination of
any benefit plan, program or arrangement, which has the effect of causing the
Executive to have benefits which are not substantially similar, in the
aggregate, to those benefits provided to the Executive immediately prior to the
Change in Control.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event Executive provides the Company with
a Notice of Termination (as defined below) referencing this Section 3(e), the
Company shall have 30 days thereafter in which to cure or resolve the behavior
otherwise constituting Good Reason.  Any good faith determination by Executive
that Good Reason exists shall be presumed correct and shall be binding upon the
Company.

 

(f)                                    Notice of Termination.  Any purported
termination of the Executive’s employment (other than on account of Executive’s
death) with an Employer, if such termination occurs after the occurrence of a
Change in Control or under circumstances specified under Section 3(a)(ii) above,
shall be communicated by a Notice of Termination to the Executive, if such
termination is by an Employer, or to an Employer, if such termination is by the
Executive.  For purposes of this Agreement, “Notice of Termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provisions so indicated.  For purposes of this Agreement,
no purported termination of Executive’s employment with an Employer shall be
effective without such a Notice of Termination having been given.

 

4.                                       Compensation Upon Termination After a
Change in Control.

 

Subject to Section 9 hereof, if within two years of a Change in Control, the
Executive’s employment by an Employer shall be terminated in accordance with
Section 3(a) (the “Termination”), the Executive shall be entitled to the
following payments and benefits:

 

(a)                                  Severance.  The Company shall pay or cause
to be paid to the Executive a cash severance amount equal to (i) three (3) times
the sum of (A) the Executive’s annual base salary on the date of the Change in
Control (or, if higher, the annual base salary in effect immediately prior to
the giving of the Notice of Termination) and (B) the higher of:  (x) the average
of the actual bonuses earned by the Executive in respect of the three years
prior to the year in which the Change in Control occurs under the Company’s
incentive award program, or (y) the Executive’s target bonus for the year of
Termination, plus (ii) in lieu of continuation of any of the Executive’s
perquisites as provided to the Executive prior to the Change in Control (or, if
greater, at the time of Termination), a cash payment equal to 7 percent of the
Executive’s annual base salary as in effect on the date of the Change in Control
for each of the three (3) years following the date of Termination.  This cash
severance amount shall be payable in a lump sum.

 

(b)                                 Additional Payments and Benefits.  The
Executive shall also be entitled to:

 

(i)                                     a lump sum cash payment equal to the sum
of (A) the Executive’s accrued but unpaid annual base salary through the date of
Termination, (B) the unpaid portion, if any, of bonuses previously earned by the
Executive pursuant to the Company’s Executive incentive award program, plus the
pro rata portion of the bonus to be paid for the year in which the date of
Termination occurs (calculated through the date of Termination), (C) an amount,
if any, equal to compensation previously deferred (excluding any qualified plan
deferral) and any accrued vacation pay, in each case, in full satisfaction of
Executive’s rights thereto, and (D) an amount, if any, equal to the value of the
number of performance units that the Executive would have earned if the
performance period for such performance units had ended on the date of the
Change in Control or, if greater, the target number of performance units under
the award.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  a lump sum cash payment equal to the
aggregate sum of (A) additional pension contributions in an amount equal to the
Company’s contributions under the Company’s 401(k) plan, profit sharing or other
savings pension plans (or such other qualified and nonqualified defined
contribution pension plans as then in effect) for the three (3) year period
following the date of Termination (the “Separation Period”) (based on assumed
rates of Executive’s contributions at the level of participation in effect as of
the last date Executive was permitted to participate); and (B) the difference
between the discounted present value (i.e., lump sum value) of the annuity
benefit the Executive is entitled to receive under the Company’s qualified and
nonqualified defined benefit retirement programs in which the Executive is a
participant calculated through the date of Termination and the discounted
present value (i.e., lump sum value) of the annuity benefit the Executive would
be entitled to receive under such retirement programs calculated after adding an
additional five years of credit to age and service up to a maximum of age 65 as
if the executive had been paid at the rate used to calculate the payments under
Section 4(a), provided that the additional credits added with respect to each
retirement program shall not exceed five years when added to any additional
credits already provided by the terms of the such programs in respect of the
Termination covered hereby.

 

(iii)                               continued medical, dental, vision, and life
insurance coverage (excluding accident, death, and disability insurance) for the
Executive and the Executive’s eligible dependents or, to the extent such
coverage is not commercially available, such other arrangements reasonably
acceptable to the Executive, on the same basis as in effect prior to the Change
in Control or the Executive’s Termination, whichever is deemed to provide for
more substantial benefits, for a period ending on the earlier of (A) the end of
the Separation Period or (B) the commencement of comparable coverage by the
Executive with a subsequent employer;

 

(iv)                              unless it would adversely affect the Company’s
ability to use pooling of interest accounting in a Change in Control transaction
in which such accounting is intended to be used, immediate 100% vesting of all
outstanding stock options, stock appreciation rights and restricted stock
granted or issued by any Employer to the extent not previously vested on or
following the Change of Control; and

 

(v)                                 all other accrued or vested benefits in
accordance with the terms of the applicable plan (with an offset for any amounts
paid under Section 4(b)(i)(C), above).

 

All lump sum payments under this Section 4 shall be paid within 15 business days
after Executive’s date of Termination, provided, however, that such payment
shall be made 30 days after Termination in the event that the Company requires
the Executive to sign a release at the time of Termination.  Discounted present
value (i.e., lump sum value) for purposes of subsection (ii) above shall be
calculated using a discount factor equal to one percentage point below the rate
of interest, per annum, publicly announced by The Chase Manhattan Bank, N.A. as
its prime rate in effect at its principal office in New York City, and using the
actuarial factors set forth in the defined benefit retirement program.

 

(c)                                  Outplacement.  If so requested by the
Executive, outplacement services shall be provided by a professional
outplacement provider selected by Executive; provided, however, that such
outplacement services shall be provided the Executive at an aggregate total cost
to the Company of not more than ten (10) percent of such Executive’s annual base
salary.

 

(d)                                 Withholding.  Payments and benefits provided
pursuant to this Section 4 shall be subject to any applicable payroll and other
taxes required to be withheld.

 

6

--------------------------------------------------------------------------------


 

5.                                       Compensation Upon Termination for
Death, Disability or Retirement.

 

If an Executive’s employment is terminated by reason of Death, Disability or
Retirement prior to any other termination, Executive will receive:

 

(a)                                  the sum of (i) Executive’s accrued but
unpaid salary through the date of Termination, (ii) the pro rata portion of the
Executive’s target bonus for the year of Executive’s Death or Disability
(calculated through the date of Termination), and (iii) an amount equal to any
compensation previously deferred and any accrued vacation pay; and

 

(b)                                 other accrued or vested benefits in
accordance with the terms of the applicable plan (with an offset for any amounts
paid under item (a)(iii), above).

 

6.                                       Excess Parachute Payments.

 

(a) (i) If it is determined (as hereafter provided) that any payment or
distribution by the Company or any Employer to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (a “Severance Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such excise tax (such tax or taxes, together with any such interest
and penalties, are hereafter collectively referred to as the “Excise Tax”), then
the Executive shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Severance Payments.

 

(ii)                                  Subject to the provisions of
Section 6(a)(i) hereof, all determinations required to be made under this
Section 6, including whether an Excise Tax is payable by the Executive and the
amount of such Excise Tax and whether a Gross-Up Payment is required and the
amount of such Gross-Up Payment, shall be made by the nationally recognized firm
of certified public accountants (the “Accounting Firm”) used by the Company
prior to the Change in Control (or, if such Accounting Firm declines to serve,
the Accounting Firm shall be a nationally recognized firm of certified public
accountants selected by the Executive).  The Accounting Firm shall be directed
by the Company or the Executive to submit its preliminary determination and
detailed supporting calculations to both the Company and the Executive within 15
calendar days after the Termination Date, if applicable, and any other such time
or times as may be requested by the Company or the Executive.  If the Accounting
Firm determines that any Excise Tax is payable by the Executive, the Company
shall pay the required Gross-Up Payment to, or for the benefit of, the Executive
within five business days after receipt of such determination and calculations. 
If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall, at the same time as it makes such determination, furnish
the Executive with an opinion that he has substantial authority not to report
any Excise Tax on

 

7

--------------------------------------------------------------------------------


 

his/her federal, state, local income or other tax return.  Any determination by
the Accounting Firm as to the amount of the Gross-Up Payment shall be binding
upon the Company and the Executive absent a contrary determination by the
Internal Revenue Services or a court of competent jurisdiction; provided,
however, that no such determination shall eliminate or reduce the Company’s
obligation to provide any Gross-Up Payment that shall be due as a result of such
contrary determination.  As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) and the
possibility of similar uncertainty regarding state or local tax law at the time
of any determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (an “Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts or fails to pursue its
remedies pursuant to Section 6(a) hereof and the Executive thereafter is
required to make a payment of any Excise Tax, the Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as promptly as possible.  Any such Underpayment shall
be promptly paid by the Company to, or for the benefit of, the Executive within
five business days after receipt of such determination and calculations.

 

(iii)                               The federal, state and local income or other
tax returns filed by the Executive (or any filing made by a consolidated tax
group which includes the Company) shall be prepared and filed on a consistent
basis with the determination of the Accounting Firm with respect to the Excise
Tax payable by the Executive.  The Executive shall make proper payment of the
amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his/her federal income
tax return as filed with the Internal Revenue Service and corresponding state
and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Company,
evidencing such payment.  If prior to the filing of the Executive’s federal
income tax return, or corresponding state or local tax return, if relevant, the
Accounting Firm determines that the amount of the Gross-Up Payment should be
reduced, the Executive shall within five business days pay to the Company the
amount of such reduction.

 

(iv)                              The Company and the Executive shall each
provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company or the Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determination contemplated by Section 6(a) hereof.

 

(v)                                 The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by Sections 6(a)(ii) and (iv) hereof shall be borne by the
Company.  If such fees and expenses are initially advanced by the Executive, the
Company shall reimburse the Executive the full amount of such fees and expenses
within five business days after receipt from the Executive of a statement
therefor and reasonable evidence of his/her payment thereof.

 

(b)                                 In the event that the Internal Revenue
Service claims that any payment or benefit received under this Agreement
constitutes an “excess parachute payment,” within the meaning of
Section 280G(b)(1) of the Code, the Executive shall notify the Company in
writing of such claim.  Such notification shall be given as soon as practicable
but no later than 10 business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. 

 

8

--------------------------------------------------------------------------------


 

The Executive shall not pay such claim prior to the expiration of the 30 day
period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall (i) give the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably satisfactory to the Executive; (iii) cooperate with
the Company in good faith in order to effectively contest such claim; and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including, but not limited to, additional interest and penalties
and related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for and against any Excise Tax or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses.

 

(c)  The Company shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct the Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis, and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or other tax
(including interest and penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided, further, that if the Executive is required to extend the statute
of limitations to enable the Company to contest such claim, the Executive may
limit this extension solely to such contested amount.  The Company’s control of
the contest shall be limited to issues with respect to which a corporate
deduction would be disallowed pursuant to Section 280G of the Code and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.  In
addition, no position may be taken nor any final resolution be agreed to by the
Company without the Executive’s consent if such position or resolution could
reasonably be expected to adversely affect the Executive (including any other
tax position of the Executive unrelated to matters covered hereby).

 

(d)  If, after the receipt by the Executive of an amount advanced by the Company
in connection with the contest of the Excise Tax claim, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
or it is otherwise determined for any reason that additional amounts could be
paid to the Named Executive without incurring any Excise Tax, any such amount
will be promptly paid by the Company to the named Executive (or shall be applied
to reduce any amount that Executive would otherwise be required to pay the
Company).  If, after the receipt by the Executive of an amount advanced by the
Company in connection with an Excise Tax claim, a determination is made that the
Executive shall not be entitled to any refund with respect to such

 

9

--------------------------------------------------------------------------------


 

claim and the Company does not notify the Executive in writing of its intent to
contest the denial of such refund prior to the expiration of 30 days after such
determination, such advance shall be forgiven and shall not be required to be
repaid and shall be deemed to be in consideration for services rendered after
the date of the Termination.

 

7.                                       Expenses.  In addition to all other
amounts payable to the Executive under this Agreement, the Company shall pay or
reimburse the Executive for reasonable legal fees (including without limitation,
any and all court costs and reasonable attorneys’ fees and expenses) incurred by
the Executive in connection with or as a result of any claim, action or
proceeding brought by the Company or the Executive with respect to or arising
out of this Agreement or any provision hereof; provided, however, that the
Company shall have no obligation to pay any such legal fees, if (i) in the case
of an action brought by the Executive, the Company is successful in establishing
with the court that the Executive’s action was frivolous or otherwise without
any reasonable legal or factual basis; or (ii) in connection with any such
claim, action or proceeding arising out of Section 12 of this Agreement.

 

8.                                       Obligations Absolute; Non-Exclusivity
of Rights; Joint Several Liability.

 

(a)                                  The obligations of the Company to make the
payments to the Executive, and to make the arrangements, provided for herein
shall be absolute and unconditional and shall not be reduced by any
circumstances, including without limitation any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the
Executive or any third party at any time.

 

(b)                                 Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any other Employer
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any agreements with the
Company or any other Employer.

 

(c)                                  Each entity included in the definition of
“Employer” and any successors or assigns shall be joint and severally liable
with the Company under this Agreement.

 

9.                                       Not an Employment Agreement; Effect On
Other Rights.

 

(a)                                  This Agreement is not, and nothing herein
shall be deemed to create, a contract of employment between the Executive and
the Company. The Company may terminate the employment of the Executive by the
Company at any time, subject to the terms of this Agreement and/or any
employment agreement or arrangement between the Company and the Executive that
may then be in effect.

 

(b)                                 This Agreement supersedes all prior
agreements covering change in control or any other subject matter covered by
this Agreement and Executive hereby represents that the Executive has no other
oral or written representations, understandings or agreements with the Company
or any of its officers, directors or representatives covering any such subject
matter and agrees that any and all prior written agreements relating to such
subject matter shall be terminated effective as of the date of execution of this
Agreement and shall be of no further force or effect.

 

10

--------------------------------------------------------------------------------


 

10.                                 Successors; Binding Agreement, Assignment.

 

(a)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business of the Company, by agreement to
expressly, absolutely and unconditionally assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment with the Company or such
successor for Good Reason immediately prior to or at any time after such
succession. As used in this Agreement, “Company” shall mean (i) the Company as
hereinbefore defined, and (ii) any successor to all the stock of the Company or
to all or substantially all of the Company’s business or assets which executes
and delivers an agreement provided for in this Section 10(a) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, including any parent or subsidiary of such a successor.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would be payable to the
Executive hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s estate or designated beneficiary.  Neither
this Agreement nor any right arising hereunder may be assigned or pledged by the
Executive.

 

11.                                 Notice.  For purpose of this Agreement,
notices and all other communications provided for in this Agreement or
contemplated hereby shall be in writing and shall be deemed to have been duly
given when personally delivered, delivered by a nationally recognized overnight
delivery service or when mailed United States certified or registered mail,
return receipt requested, postage prepaid, and addressed, in the case of the
Company, to the Company at:

 

Tronox Incorporated

123 Robert S. Kerr Avenue

P.O. Box 268859

Oklahoma City, Oklahoma 73126-8859

Attention:  Chief Executive Officer

(with a copy to General Counsel)

 

and in the case of the Executive, to the Executive at the address set forth on
the execution page at the end hereof.

 

Either party may designate a different address by giving notice of change of
address in the manner provided above, except that notices of change of address
shall be effective only upon receipt.

 

12.  Confidentiality.

 

(a)                                  The Executive shall retain in confidence
any and all confidential information concerning the Company and its respective
business which is now known or hereafter becomes known to the Executive, except
as otherwise required by law and except information (i) ascertainable or
obtained from public information, (ii) received by the Executive

 

11

--------------------------------------------------------------------------------


 

at any time after the Executive’s employment by the Company shall have
terminated, from a third party not employed by or otherwise affiliated with the
Company or (iii) which is or becomes known to the public by any means other than
a breach of this Section 12.  Upon the Termination of employment, the Executive
will not take or keep any proprietary or confidential information or
documentation belonging to the Company.

 

(b)                                 The Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Section 12 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to cease making any payments or providing any benefit otherwise
required by this Agreement during the pendency of any dispute involving such
Section and to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.  Upon the resolution of such
dispute, any payments or benefits required by this Agreement which were
suspended during the pendency of the dispute shall be paid or provided to the
Executive if it is determined that no breach of this Section 12 occurred.

 

This paragraph 12 shall survive this Agreement.

 

13.                                 Release. In the event that the Company
requests a release from the Executive, in the form attached hereto as Exhibit A,
then as a condition to providing any payments or benefits under this Agreement,
the Executive shall deliver such release.

 

14.                                 Miscellaneous.  No provision of this
Agreement may be amended, altered, modified, waived or discharged unless such
amendment, alteration, modification, waiver or discharge is agreed to in writing
signed by the Executive and such officer of the Company as shall be specifically
designated by the Committee or by the Board of Directors of the Company.  No
waiver by either party, at any time, of any breach by the other party of, or of
compliance by the other party with, any condition or provision of this Agreement
to be performed or complied with by such other party shall be deemed a waiver of
any similar or dissimilar provision or condition of this Agreement or any other
breach of or failure to comply with the same condition or provision at the same
time or at any prior or subsequent time.  No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

15.                                 Severability.  If any one or more of the
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be affected thereby. To the extent
permitted by applicable law, each party hereto waives any provision of law which
renders any provision of this Agreement invalid, illegal or unenforceable in any
respect.

 

16.                                 Governing Law; Venue.  The validity,
interpretation, construction and performance of this Agreement shall be governed
exclusively by the laws of the State of Delaware without giving effect to its
conflict of laws rules.  For purposes of jurisdiction and venue, the Company and
each Employer hereby consents to jurisdiction and venue in any suit, action or
proceeding with respect to this Agreement in any court of competent jurisdiction
in the state in which Executive resides at the commencement of such suit, action
or proceeding and waives any objection, challenge or dispute as to such
jurisdiction or venue being proper.

 

12

--------------------------------------------------------------------------------


 

17.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which shall be deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

TRONOX INCORPORATED.

 

 

 

 

 

By:

/s/ Robert M. Wohleber

 

 

 

Robert M. Wohleber

 

 

Chairman of the Board

 

 

 

 

 

By:

/s/ Robert Y. Brown

 

 

 

Robert Y. Brown

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

[                    ] (“Executive”), for and in consideration of the payments
and benefits that Executive shall receive under this Agreement, hereby executes
the following General Release (“Release”) and agrees as follows:

 

1.                                       Executive, on behalf of Executive,
Executive’s agents, assignees, attorneys, successors, assigns, heirs and
executors, to, and Executive does hereby fully and completely forever release
the Company and its affiliates, predecessors and successors and all of their
respective past and/or present officers, directors, partners, members, managing
members, managers, Executives, agents, representatives, administrators,
attorneys, insurers and fiduciaries in their individual and/or representative
capacities (hereinafter collectively referred to as the “Releasees”), from any
and all causes of action, suits, agreements, promises, damages, disputes,
controversies, contentions, differences, judgments, claims, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which Executive or Executive’s heirs, executors, administrators, successors and
assigns ever had, now have or may have against the Releasees or any of them, in
law, admiralty or equity, whether known or unknown to Executive, for, upon, or
by reason of, any matter, action, omission, course or thing whatsoever occurring
up to the date this Release is signed by Executive, including, without
limitation, in connection with or in relationship to Executive’s employment or
other service relationship with the Company or its affiliates, the termination
of any such employment or service relationship and any applicable employment,
compensatory or equity arrangement with the Company or its respective
affiliates; provided that such released claims shall not include any claims to
enforce Executive’s rights under, or with respect to, this Release (such
released claims are collectively referred to herein as the “Released Claims”).

 

2.                                       Notwithstanding the generality of
clause (1) above, the Released Claims include, without limitation, (a) any and
all claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Civil Rights Act of 1971, the
Civil Rights Act of 1991, the Fair Labor Standards Act, the Executive Retirement
Income Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act of 1993, and any and all other federal, state or local laws,
statutes, rules and regulations pertaining to employment or otherwise, and
(b) any claims for wrongful discharge, breach of contract, fraud,
misrepresentation or any compensation claims, or any other claims under any
statute, rule, regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.

 

3.                                       This means that, by signing this
Release, the Executive shall have waived any right to which the Executive may
have had to bring a lawsuit or make any claim against the Releasees based on any
acts or omissions of the releasees up to the date of the signing of this
Release.

 

4.                                       Executive represents that he has read
carefully and fully understands the terms of this Release, and that Executive
has been advised to consult with an attorney and have had the opportunity to
consult with an attorney prior to signing this Release.  Executive acknowledges
that he is executing this Release voluntarily and knowingly and that he has not
relied on any representations, promises or agreements of any kind made to
Executive in connection with

 

14

--------------------------------------------------------------------------------


 

Executive’s decision to accept the terms of this Release, other than those set
forth in this Release.  Executive acknowledges that Executive has been given at
least twenty-one (21) days to consider whether Executive wants to sign this
Release and that the Age Discrimination in Employment Act gives Executive the
right to revoke this Release within seven (7) days after it is signed, and
Executive understands that he will not receive any payments due him under this
Release until such seven (7) day revocation period (the “Revocation Period”) has
passed and then, only if Executive has not revoked this Release.  To the extent
Executive has executed this Release within less than twenty-one (21) days after
its delivery to Executive, Executive hereby acknowledges that his decision to
execute this Release prior to the expiration of such twenty-one (21) day period
was entirely voluntary.

 

 

 

TRONOX INCORPORATED

 

 

 

 

 

 

 

 

Executive

Title:

 

Name:

 

15

--------------------------------------------------------------------------------

 